DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/CN2018/090622 filed 06/11/2018.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application CN201710455302.1 was received on 12/09/2019

Response to Arguments/Amendments
4.	Regarding the 35 U.S.C. §112(b) rejection of claims 11 - 14 (see section 4 of the Office Action dated 05/14/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

5.	Regarding the prior art rejection, the Applicant’s arguments relating to the newly amended claims have been fully considered, and are persuasive. See section 7 below for details.

REASONS FOR ALLOWANCE

6.	Claims 11 - 14 are allowed.
Reasons For Allowance Over Prior Art

7.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of RRC reconfigurations. Specifically, the claims require that a full RRC reconfiguration be performed, including releasing SDAP entities linked to the previous RRC configuration. This is generally taught by the previously cited prior art, Jin (US 20200178113 A1) in view of Agiwal (US 20200213894 A1). The claims have also been amended to require both a) releasing DRBs associated with a PDU session ID in the configuration procedure, and also b) indicating to the RRC upper layer that the DRBs are released when the associated PDU session ID is not in the RRC reconfiguration message initiating the process. This was not found in the prior art, in a way that could be combined with the other prior art. The Examiner believes that the cited prior art is the best available, and believes that one of ordinary skill in the art would not have found it obvious to combine with another reference(s) such that the independent claims would be taught. Therefore claims 11 - 14 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464